Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 5-11 are withdrawn from further consideration. Applicant made the election of Group I, directed to the mounting system, without traverse, in the response dated 10/16/2022 is acknowledged. 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (20130193179) in view of Ponder (9243867).  Davison teach a mounting panel in fig. 5B, each mounting panel including a back side and a front side opposite to the back side, the back side having means for securely engaging to an interior surface of a bag, and the front side having one or more panel loops extending therefrom, whereby each panel loop forms an open channel between the panel loop and the front side of the mounting panel.  Davison meets all claimed limitations except for the claimed quick release strap having a grip portion and two strap portions.    Ponder teaches that it is known in the art to provide a quick-release strap having a grip portion 1230 or 1130 and strap portions at 1300, each strap portion having a first end attached to the grip portion, and a second free end sized to be threaded through the channels on the front side of the mounting panel, the first and second ends of strap portion having means for releasably attaching the first end and second end to form strap loops being the snaps.  It would have been obvious to one of ordinary skill in the art to provide the attachment strap in Ponder in Davison to allow one to carry a gun concealing inside a luggage.
Regarding claim 3, regarding the handle, note that “handle” without any structure is broad and does not impart any structure over portions 1230 or 1130 of Ponder since any portions can be “handled” or gripped.
Regarding claim 4, note the link strap with buckle portion 1200 in Ponder.  Ponder does not teach the adjustable means.  It would have been obvious to one of ordinary skill in the art to provide loop structure with adjustable means to provide adjustment to the length of the loop. 
Claim 4 is again rejected under 35 U.S.C. 103 as being unpatentable over Davidson rejection, as set forth above, and further in view of Matthews (6550653).  Mathews teaches that it is known in the art to provide buckle in a loop with adjustable means 24 to provide adjustment to the length of the loop.  It would have been obvious to one of ordinary skill in the art to provide adjustable means in the strap with buckle 1200 in Ponder to allow adjustment of length of the loops.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733